Title: To George Washington from Major General Arthur St. Clair, 17 July 1777
From: St. Clair, Arthur
To: Washington, George



Sir
Fort Edward [N.Y.] July 17th 1777

Your Excellencys Letters of the 12th & 13th instt to General Schuyler have been by him communicated to me. Considering that my Letter to him of the 5th the day before I left Tyconderoga was not delivered, and one I wrote to him whilst on the March to this Place has miscarried, and that Your Excellency has had no Intimation of the Motions and Destination of our Army, I do not wonder that you should have some Doubts about the Propriety of my Conduct, tho’ it gives me a very painful Sensation to know myself, but for a Moment, the Subject of a Doubt with You; I have however the strongest Hopes, when Your Excellency comes to be fully informed of our Situation and Force, You will not condemn me: and although I am not solicitious about the Opinion of the World, tho’ very far from disregarding it, I wish to hold a Character with Your Excellency something more than merely negative.
Returns of the Strength of my Garrison were regularly transmitted to General Schuyler, and by him no Doubt to You. By them Your Excellency will see that our Force consisted of little more than two Thousand Effectives. With these I had Lines and Redoubts of more than a League in Extent to defend; judge how poorly they could have been defended by these Numbers, had they been perfected, Which they were very far from being: In fact they were not defensible at all, upon the Tyconderoga Side, unless the Ennemy would have been so complaisant as to attack us in Front of the old French Lines, and take no Notice of the Flanks of them, which were both open. We had last Year nine Thousand Men at these Posts, and they were found barely sufficient for the Defence of the Works. The System was a little altered this Season but not so as make a smaller Number answer, but to make a greater Number necessary. The Ennemy had nearly invested us nothing being wanting to compleat it but their occupying a narrow Neck of Land betwixt the East Creek and the Lake, on the Mount Independence Side—This I had Information would certainly take Place in the

Course of the next twenty four Hours, and had been left open so long only with a View to intercept any Cattle that we might bring in from the Country and then our Communication would have been effectually cut off—We could have received neither Supplys of Provision, nor Reinforcements, for, depend upon it, Sir, the Militia of this Country cannot yet be brought on to raise a Siege. But it may be asked why I had not called in the Militia to assist in the Defence of the Posts—for this plain Reason, I had not Provision for them, and very little Prospect of an effectual Supply. When I first had Notice of the Approach of the Ennemy there was no more than ten Days Provision in Store for the Troops then upon the Ground, to have called in the Militia in that Situation would have been certain Ruin. So soon as a Supply arrived, although but a scanty One I did call for them, and about nine Hundred joined me the Day before the Resolution to evacuate the Posts was taken: They had come out in such a Hurry, and almost entirely without Cloaths, they did not propose to remain but a very few Days at the utmost. The Term of Leonards & Wells’s Regiments, which made part of the Garrison, expired also in two Days, and the Commanding Officers had accquainted me that they could not prevail upon the Men to remain beyond the Time they were engaged for. Your Excellency knows, but too well, the Disposition of these People on such Occasions! The Batteries of the Ennemy were ready to open in three different Quarters, and our whole Camp on the Tyconderoga Side was exposed to the Fire of each; and as soon as they did open; every Man I had must have been constantly on Duty, as from our Weakness, of which the Enemy could not be ignorant, I had Reason every Moment to expect an Assault; Judge Sir how long we could have sustained it, or whether our Resistance must not have been a very feeble one indeed, especially when you take into the Account that a great Number were mere Boys, and that not more than a tenth Part were funished with Bayonets. Revolving these Circumstances in my Mind I was at no loss to determine what Part I ought to take, but I thought it prudent to take the Sense of the other General Officers: A Copy of the Council has been transmitted to your Excellency by General Schuyler: They were unanimously of Opinion that the Posts ought to be evacuated immediately, wisely, in my judgment, considering that a Retreat, even with the loss of our Cannon and Stores, if it could be effected would be of infinitely greater Service to the Country, and bring less Disgrace upon our Arms, than an Army (although a small One) taken Prisoners with their Cannon and Stores. I was fully in Sentiment with them, and believe I should have ordered the Retreat if they had been of a contrary way of thinking. But here again it may be asked why, when I found myself in the Situation I have described, I did not retreat sooner when every

thing might have been saved—I have only to answer that until the Ennemy sate down before the Place I believed the small Garrison I had to be sufficient—The Intelligence that Congress had received that no serious Attempt in that Quarter was intended, as it gained Credit with them I never doubted, and was unwilling to be the occasion of drawing off any Part of your Army, as your Operations might thereby be rendered less vigorous; and I knew too that you could very ill spare them; besides until the Case become so urgent that I had no alternative but the Evacuation of my Posts or the Loss of the Army, it did not lay with me to dertermine upon.
The Retreat was begun a little before Day on the Sixth instt, unperceived by the Ennemy, after having embarked as much of the Stores and Provision, and as many of the Cannon as was possible in the Course of one very short Night, and our March would probably have been unperceived for some Time, if General Fermoys House had not been set on Fire—how that happened I know not—I had previously given Orders against burning any of the Buildings that our March might be the longer concealed—but it served to the Ennemy as the Signal of our leaving the Place, and in consequence they were upon the Mount before our Rear was clear of it, and fired a few Times upon it, but without Effect. Colonell Long with his Regiment and a Detachment from the other Regiments, and the Invalids with the Hospital were sent to Skeensborough, by Water, whilst I took the Road to the same Place through Castleton with the Body of the Army. As the Ennemy were at least four Times my Numbers I had nothing for it but a forced March and I pressed it as much as possible and reached Castleton that Night, thirty Miles from Tyconderoga, having on our Way fallen in with and dispersed a Party of the Ennemy from whom we took twenty Head of Cattle, three British Prisoners, and five Canadiens. The Rear Guard under Colonell Warner, which with those that had failed upon the March amounted to a Thousand Men, imprudently halted six Miles short of Castleton, and wasted so much Time in the Morning that they were overtaken and surprised by a strong Detachment from Tyconderoga, which had been sent up the east Bay which runs into the Country very near the Place where he was—They sustained the Attack with great Bravery, but were finally obliged to give way with the loss of about fifty killed and wounded—On the first of the firing I sent orders to two Regiments of Militia who had left me the Night before and were lodged within two Miles of Colonel Warners Post to move up to his Assistance, which had they done that Party would have been cut off; but instead of that they made all possible haste to rejoin me, and at the same Instant I received the Account of the Ennemys being in possession of Skeensborough, and having taken and destroyed every thing that had been sent there, I was then constrained to change my Route, both that I

might avoid the being put between two Fires, and that I might be able to bring off Colonell Warner, I therefore sent him Orders to retire to Rutland where he would find me to cover him—a considerable Part of his Detachment joined me at that Place, and he with about Ninety more two Days afterwards at Manchester: a great Many are still missing, tho’ few I believe have fallen into the Ennemys Hands, as they did not pursue Colonell Warner but a very small Distance, and from all Accounts suffered much in the Action—The ninth Regiment followed Colonell Long towards Fort Ann, and were almost entirely cut off—I have dispatched Officers to Bennington and Number Four to pick up the Straglers who I suppose have taken these Routs to New England and on the twelfth instant I joined General Schuyler at this Place after a very fatiguing March.
Thus Sir I have laid before without the least Reserve every Thing I can recollect respecting Tyconderoga, and the Retreat from thence—happy shall I be if my Conduct therein meets with your Approbation and I can with the strictest Truth affirm I was actuated by no Motives but what sprung from a sincere Regard for the public Welfare. I have the Honour to be Your Excellencys Most Obedient and very Humble Servant

Ar. St Clair

